ORICINIAL                                                 11/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0531


                                        DA 20-0531
                                                                        FIED
                                                                         NOV 1 7 2020
 IN THE MATTER OF THE GUARDIANSHIP                                     E3owen Greenwood
                                                                     Clerk of Supreme Court
 AND/OR CONSERVATORSHIP OF:                                             State of Montana


                                                                         ORDER
 J.T.S.,

       An Incapacitated Person.




       Representing herself, G.E.S. has filed a verified Petition for an Out-of-Time Appeal,
requesting that this Court dismiss the underlying guardianship proceeding and void the
accompanying orders from the Eleventh Judicial District Court, Flathead County. As
grounds for the late filing, G.E.S. states that she was adjudicated in 1999 "as permanently
mentally ill . . . ." She explains that at the time she considered the order illegal and that
she has "not been able to vote, many, buy property or sign any contract since finding out
about this order." She states that she recently "experienced serious homelessness, and
need[s] to make an effort [to] get possession of [her] farm." G.E.S. attaches copies of
various orders from three cases: DG 98-078-B, DV 12-45C, and DV 10-1231B.
       M. R. App. P. 4(6) provides that li]n the infrequent harsh case and under
extraordinary circumstances,amounting to a gross miscarriage ofjustice, the supreme court
may grant an out-of-time appeal."
       G.E.S. further explains that she was the wife for twenty-five years of the person,
J.T.S., who was the subject of the underlying guardianship and civil proceedings. G.E.S.
adds that J.T.S. died in 2009. She requests that this Court undo the orders, such as
reinstating her as the wife of J.T.S., voiding the probate decisions which awarded all
property to J.T.S.'s children, and repay her J.T.S.'s Army retirement pension for the years
of 1998 to 2009. She also requests investigations into the different'officials' actions which
preceded the court's decisions.
      It would be very difficult for this Court to acquire jurisdiction of civil proceedings
that were decreed eight to twenty-one years ago. Moreover, this Court does not conduct
investigations. While G.E.S. acknowledges extraordinary circumstances, her petition
arrives very late with this Court. "Extraordinary circumstances do not include mere
mistake, inadvertence, or excusable neglect." M.R. App.P.4(6). G.E.S. does not explain
why she did not seek an appeal years ago. At this date so many years later, we could not
undo what has been rendered or provide G.E.S. with her requested relief. Therefore,
      IT IS ORDERED that G.E.S.'s Petition for an Out-of-Time Appeal is DENIED.
      The Clerk is directed to providc a copy of this Order to counsel of record and to
G.E.S. personally.     cr.,
      DATED this (   7 day of November,2020.